Name: 92/38/EEC: Commission Decision of 12 December 1991 approving the programme of measures submitted by the Irish Government in 1991 on special support for the development of agricultural statistics in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe;  farming systems
 Date Published: 1992-01-22

 Avis juridique important|31992D003892/38/EEC: Commission Decision of 12 December 1991 approving the programme of measures submitted by the Irish Government in 1991 on special support for the development of agricultural statistics in Ireland (Only the English text is authentic) Official Journal L 015 , 22/01/1992 P. 0028 - 0028COMMISSION DECISION of 12 December 1991 approving the programme of measures submitted by the Irish Government in 1991 on special support for the development of agricultural statistics in Ireland (Only the English text is authentic) (92/38/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 88/390/EEC of 11 July 1988 on special support for the development of agricultural statistics in Ireland (1), as amended by Decision 89/623/EEC (2), and in particular Article 4 thereof, Whereas, the year 1991 is the last year of implementation of the development of agricultural statistics in Ireland; Whereas the Irish Government has submitted the report on the execution of the preceding annual programme; Whereas as required by Article 4 (1) of the said Decision, the Irish Government has submitted the annual programme of measures planned for 1991; Whereas the programme that has been submitted is such as to attain the objectives of organizing in Ireland a system of surveys on agricultural matters which will satisfy Community requirements in respect of statistical information in this field; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The programme of measures on special support for the development of agricultural statistics in Ireland submitted by the Irish Government in 1991 is approved. Article 2 This Decision is addressed to Ireland. Done at Brussels, 12 December 1991. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 186, 16. 7. 1988, p. 39. (2) OJ No L 359, 8. 12. 1989, p. 5.